Title: Thomas Jefferson to Ebenezer Herrick, 20 February 1812
From: Jefferson, Thomas
To: Herrick, Ebenezer


          
                  Sir 
                  Monticello Feb. 20. 12.
          
		  
		  
		   I subjoin the copy of an advertisement taken from a newspaper, which induces me to write this letter requesting you to forward one of the machines therein described, well packed, to the address of Messrs Gibson and Jefferson merchts at Richmond for me. they will send it on to me. I inclose you 15. Dollars, the price mentioned in the advertisement, in bills of the bank of Richmond, which the mercantile intercourse between Boston & Richmond will certainly afford opportunities of exchanging.
          the same intercourse doubtless furnishes opportunities of sending the machine to Richmond by vessels going constantly from Boston to Richmond for coal, flour, corn Etc. be so good as to drop me a line of answer by post, and accept the assurance of my respects
          
            Th:
            Jefferson
        